DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
1- First Embodiment with the features of a light shielding region SM surrounding the light transmitting regions OR of according to Figures 2-3 and 8-11.

2- Second Embodiment with the features of the shielding layer SM covers the entire light transmitting regions OR according to Figure 7.

The above Species 1-2 may contain with different Sub-Species

A- First Sub-Species with the features of the sensing device D includes a switching element T1, an electrically conductive layer C1, a photo-sensitive layer R, and an electrode layer C2. The electrode layer C2 covers above the photo-sensitive layer R. The photo-sensitive layer R is disposed between the electrode layer C2 and the electrically conductive layer C1, which is the same conductive film layer with the shielding layer SM according to Fig. 3C and claims 1, 9, 13, 18.

B- Second Sub-Species with the features of the sensing device D includes a switching element T1, an electrically conductive layer C1, a photo-sensitive layer R, and an electrode layer C2.  The electrode layer C2 covers entirely above the photo-sensitive layer R. The photo-sensitive layer R is disposed between the electrode layer C2 and the electrically conductive layer C1, which is the same conductive film layer with the shielding layer SM according to Fig. 9.

C- Third Sub-Species with the features of the sensing device D includes a switching element T1, an electrically conductive layer C1, a photo-sensitive layer R, and an electrode layer C2. The electrode layer C2 covers above the photo-sensitive layer R [the electrode layer C2 is closer to the pixel array substrate 20 than the electrically conductive layer C1]. The photo-sensitive layer R is disposed between the electrode layer C2 and the electrically conductive layer C1 according to Fig. 11B and claim 1, 8.

D- Fourth Sub-Species with the features of the sensing device D of the sensing device substrate 10c includes the switching element T1, a switching element T1a, the electrically conductive layer C1, the photo-sensitive layer R, and the electrode layer C2. The drain D1 of the switching element T1 is electrically connected to the gate G1a through the opening H4, and the electrode layer C2 is electrically connected to the gate G1a through the drain D1. The gate G1a is electrically connected to the switching element T1 and the electrode layer C2 according to Fig. 10A and claims 1, 8, 11, 13 and 20.

The species are independent or distinct because the different locations and different structures of terminals in the different embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is generic claims 2-4, 14-15,   Furthermore, claims 1 and 17 cites “a light shielding region surrounding the light transmitting regions”, which contradicts to “the shielding layer covers the entire light transmitting regions” in claims 7 and 17. Claim 8 cites “the electrode layer is closer to the pixel array substrate than the electrically conductive layer” (Fig. 3C), which contradicts to “the shielding layer and the electrically conductive layer are the same conductive film layer” (Fig. 11B).  Please check and verify all claims according to the elected Species and Sub-Species in order to avoid the contradiction between dependent claims.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the different locations and different structures of terminals in the different embodiments may raise a burden on searches of examiner due to different invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871